FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report Of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File No. 000-30972 HIP ENERGY CORPORATION (Translation of registrant’s name into English) 5548 Parthenon Place, West Vancouver, BC CanadaV7W 2V7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-F[X]Form 40-F[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) [] NOTE:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. HIP ENERGY CORPORATION (A Development Stage Company) Consolidated Financial Statements (Expressed in US dollars) November 30, 2012 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors HIP Energy Corporation (a development Stage Company) Vancouver, British Columbia We have audited the accompanying consolidated statements of financial position of Hip Energy Corporation and its subsidiaries, a development stage company (collectively, the “Company”) as of November 30, 2012 and 2011, and the related consolidated statements of operations, stockholders' deficit, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the accompanying consolidated financial statements of Hip Energy Corporation and its subsidiaries present fairly, in all material respects, their consolidated financial position as of November 30, 2012 and 2011, and the results of their consolidated operations and their cash flows for the years then ended, in conformity with International Financial Reporting Standards. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2, the Company has incurred a series of net losses resulting in negative working capital as of November 30, 2012. These conditions raise substantial doubt as to the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP MaloneBailey, LLP Houston, Texas April 2, 2013 3 HIP Energy Corporation (A Development Stage Company) Consolidated Statements of Financial Position (Expressed in US dollars) November 30, $ November 30, $ December 1, $ ASSETS Current Assets Cash HST recoverable Prepaid expenses – Total Current Assets Equipment (Note 4) Exploration Advances – – Oil and Gas Properties (Note 5) – Total Assets LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIENCY) Current Liabilities Accounts payable and accrued liabilities Due to related parties (Note 9) Advances payable – related parties (Note 9) Total Current Liabilities Promissory note payable - related party (Note 9) – – Total Liabilities Shareholders’ Equity (Deficiency) Share capital Deficit ) ) ) Total Shareholders’ Equity (Deficiency) ) ) Total Liabilities and Shareholders’ Equity (Deficiency) Nature of operations (Note 1) Ability to continue as a going concern (Note 2) Commitments (Notes 5, 6 and 10) Approved on behalf of the Board: “Richard Coglon” “James Chui” Director Director 4 HIP Energy Corporation (A Development Stage Company) Consolidated Statements of Comprehensive Loss (Expressed in US dollars) Year ended November 30, Year ended November 30, Years ended November 30, $
